206 Ga. 796 (1950)
58 S.E.2d 814
CHAMBERS
v.
CHAMBERS.
17047.
Supreme Court of Georgia.
April 10, 1950.
R. P. Johnston and Vester M. Ownby, for plaintiff in error.
Martin McFarland and Roger H. Bell, contra.
ATKINSON, Presiding Justice.
A person who is non compos mentis, though not legally adjudged to be an insane person, is incapable of being legally served with a petition for divorce; and a judgment in an uncontested divorce suit which is predicated upon such service may be *797 set aside in a proceeding by a next friend. Code, §§ 110-709, 110-710; Perry v. Fletcher, 46 Ga. App. 450 (1) (167 S.E. 796); Henry & Co. v. Johnson, 178 Ga. 541 (5c) (173 S.E. 659).
Judgment affirmed. All the Justices concur.